NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 23 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 21-10227

                Plaintiff-Appellee,             D.C. No.
                                                1:15-cr-00319-NONE-SKO-5
 v.

JULIO CESAR BARRON,                             MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Dale A. Drozd, District Judge, Presiding

                            Submitted March 16, 2022**

Before:      SILVERMAN, MILLER, and BUMATAY, Circuit Judges.

      Julio Cesar Barron appeals pro se from the district court’s order denying his

motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have

jurisdiction under 28 U.S.C. § 1291. Reviewing for abuse of discretion, see United

States v. Keller, 2 F.4th 1278, 1281 (9th Cir. 2021), we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Barron contends that the district court abused its discretion in denying his

motion because it did not address his argument concerning the heightened risk of

contracting COVID-19 in prison, gave insufficient weight to his alleged symptoms

of long COVID-19, erred in its assessment of how much time Barron had served

on his sentence, placed too much weight on his vaccination status, and erred in

concluding that the 18 U.S.C. § 3553(a) factors did not support his release.

Barron’s arguments are not supported by the record, which reflects that the district

court carefully considered all of Barron’s arguments, understood the nature of

Barron’s health conditions and the amount of time remaining on his sentence, and

gave reasonable weight to Barron’s vaccination status, the conditions at Barron’s

prison, and other relevant factors. On this record, the court did not abuse its

discretion in concluding that Barron had not demonstrated extraordinary and

compelling reasons for compassionate release. See 18 U.S.C. § 3582(c)(1)(A)(i);

United States v. Robertson, 895 F.3d 1206, 1213 (9th Cir. 2018) (district court

abuses its discretion only if its decision is illogical, implausible, or without support

in the record). Nor did the district court abuse its discretion in concluding that

relief was not warranted under the § 3553(a) sentencing factors. See Keller, 2

F.4th at 1284.

      AFFIRMED.




                                           2                                      21-10227